Mathews, J.,
delivered the opinion of the court.
Thig ■[)roUgi1^ <;0 aimul a gale of a certain tract of land, which was sold by the sheriff of East Feliciana, to satisfy a judgment, which had been obtained against the plaintiff, at the suit of Sarah Tucker, and also to recover damages, and the price of certain slaves, alleged to Ire the property of the plaintiff.
The cause was tried by a jury in the court below, who found a verdict for the plaintiff) and assessed her damages at two hundred dollars. On this verdict, the court decreed the sheriff’s deed to be cancelled and annulled, ordered the plaintiff to be put in possession of the land in dispute, and the recovery of the damages assessed, &c. From this judgment the defendant appealed.
The evidence of the case shows, that the land 'now in contest, was seized under an execution, which issued on the judgment obtained by Tucker vs. Liles, (as above stated,) that on the first exposure to sale, it did not produce in cash, the sum required by law, and that it was afterwards offered for sale at a credit of twelve months, when Rhodes the defendant bid for it. Previous to bidding, he declared to several persons, that he intended to bid for the defendant in execution. This information he communicated to a certain person, who appeared as a witness in the present suit, and testifies that his intention was to bid, and would have given more for the property, than the sum for which it was struck off to Rhodes, except for his belief, that the latter was really bidding for Liles, on whom he did not wish to enhance its value, as she was the defendant in execution, and owner. The sheriff was also told by the defendant, that he bid as agent for the present plaintiff: and it appears by his return on the execution, that it was adjudicated to her. She however refused to give the bond required by law, in cases of sheriffs’ sales on a credit; and the officer conveyed the land to the defendant, who executed his bond to secure the price of adjudication, obtained possession of the property adjudicated, and finally paid the price.
Where the conduct of a bidder and purchaser at sheriff’s sale, is of such a character as to prevent competition in bidding, and deprive the owner of a higher price for his property than would otherwise have been obtained, the owner may have the sale annulled and such damages awarded as a- jury may assess to he reasonably sustained.
Where the sale made by a sheriff is rescinded, on account of the imi>roper and illegal conduct of the buyer at the time of sale, the owner must refund the price which was paid.
But where the owner of land, sold at sheriff’s sale, obtains a rescission of the sale with damages against the purchaser, the latter may go in compensation of the price which is tobe refunded to the purcha-
There are certainly irregularities in the proceedings of the sheriff, as above stated. Whether these irregularities would, without the additional circumstances disclosed, afford good grounds to annul the sale, is a question which we deem it unnecessary to settle on the present occasion. The conduct of the defendant, whether the motives which led him to act as he did, were honest or fraudulent, certainty caused great prejudice to the plaintiff, by preventing other bidders from giving a greater price for her property, then about to be disposed of, according to the rigor and formalities of law.
We conclude, that there is no error in the verdict and judgment of the court below. It would, however, produce injustice to the defendant, to allow the plaintiff to obtain possession of the land, without refunding to him the price actually by him paid for it, and which was appropriated to the extinguishment of the plaintiff’s debt. The sum paid, appears to be two hundred and ninety-seven dollars, ninety-four cents. The payment was made on the 14th of November, 1831. Now, as the sale is rescinded, the defendant must recover this amount with legal interest. The judgment which annuls the sheriff’s sale, and orders restoration of the property, seems to have been pronounced about the 20th of April, 1833. The interest which had accrued at this time, is nineteen dollars, eighty-five cents, making an aggregate of three hundred and seventeen dollars, seventy-nine cents. The two hundred dollars damages, assessed to the plaintiff in the present suit, ought to be allowed in compensation of the amount due to the defendant, which leaves a balance, of one hundred and seventeen dollars, seventy-nine, cents.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed; and it is further ordered, adjudged and decreed, that no execution or writ of possession shall issue in .this case, until the plaintiff and appellee, shall have paid to the defendant and. appellant, the sum of one hundred and seventeen dollars, seventy-nine cents, or shall deposit this amount with the clerk of the *92District Court, for the parish of East Feliciana, and for tjie use 0f t]ie defendant. It is further ordered, that the appellant pay the costs of this appeal.